DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending in this application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 recites the limitation “structure of claim 6” in line 1 of the claim. Due to antecedent basis issues arising from the limitation “the plasma control mesh or plasma control circuit” in line 5 of the claim, this appears to mean “structure of claim 7”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muramatsu et al. Japanese Patent Document JP 2002015840 A (hereinafter “Muramatsu”).
Regarding claim 1, Muramatsu teaches a ceramic-circuit composite structure (refer to fig.1), comprising: a ceramic plate (i.e. aluminum nitride base sintered layer 1)(fig.1); a curved-surface circuit (i.e. resistance heating element 2)(fig.1) buried in the ceramic plate (refer to abstract); and a power supply module (refer to lead terminals 3a and 3b)(fig.1)(refer also to abstract) electrically connected to the curved-surface circuit (implicit).
Regarding claim 2, Muramatsu teaches the ceramic-circuit composite structure of claim 1, wherein the ceramic plate has a supporting surface that has a recessed supporting portion (refer to [0014]).
Regarding claim 3, Muramatsu teaches the ceramic-circuit composite structure of claim 1, wherein the curved-surface circuit is a concave-surface heating circuit, a convex-surface heating circuit, or an irregularly curved-surface heating circuit (refer to [0013]).
Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Endo.
Regarding claim 1, Endo teaches a ceramic-circuit composite structure (refer to figure 3), comprising: a ceramic plate (i.e. insulators 42 and 43)(fig.3); a curved-surface circuit (i.e. conductive layer 41)(fig.3) buried in the ceramic plate (implicit); and a power supply module electrically connected to the curved-surface circuit (i.e. power source 45)(fig.3).
Regarding claim 4, Endo teaches the ceramic-circuit composite structure of claim 1, wherein the curved-surface circuit is a concave-surface static electricity circuit, a convex-surface static electricity circuit, or an irregularly curved-surface static electricity circuit (refer to abstract).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 8, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu as applied to claim 1 above, and further in view of Satoh et al. U.S. Patent Application 2002/0162630 (hereinafter “Satoh”).
Regarding claim 5, Muramatsu teaches the ceramic-circuit composite structure of claim 1, however Muramatsu does not teach wherein the ceramic-circuit composite structure further includes a 
Regarding claim 8, Muramatsu and Satoh teach the ceramic-circuit composite structure of claim 5, wherein the ceramic-circuit composite structure further includes a hollow ceramic tube (i.e. Satoh base 29)(fig.1) provided between the ceramic plate and the power supply module (implicit), and a pair of metal electrodes are provided in the hollow ceramic tube (refer to Satoh temperature controller 30)(fig.1) and are electrically connected to the curved-surface circuit and the power supply module (implicit).
Regarding claim 10, Muramatsu and Satoh teach the ceramic-circuit composite structure of claim 5, wherein the material of the ceramic plate is selected from a group composed of a composition of aluminum nitride/yttrium oxide/carbon, a composition of aluminum oxide/magnesium oxide, silicon nitride, silicon carbide, resin, a semiconductor material, and an insulating material (refer to Muramatsu [0030]).
Regarding claim 12, Muramatsu and Satoh teach the ceramic-circuit composite structure of claim 5, wherein the curved-surface circuit is made of a metal material or a conductive material (refer to Muramatsu [0031]).
Claims 6, 7, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu as applied to claim 3 above, and further in view of Ootsuka U.S. Patent Application 2004/0011287 (hereinafter “Ootsuka”).
Regarding claim 6, Muramatsu teaches the ceramic-circuit composite structure of claim 3, however Muramatsu does not teach wherein the ceramic-circuit composite structure further includes a static electricity circuit buried in the ceramic plate and lying above the curved-surface circuit. However Ootsuka teaches wherein the ceramic-circuit composite structure further includes a static electricity circuit buried in the ceramic plate and lying above the curved-surface circuit (refer to [0111]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Muramatsu to include the static electricity circuit of Ootsuka to provide the advantage of creating a unitary structure which includes all of the circuits needed for mounting and processing a substrate.
Regarding claim 7, Muramatsu and Ootsuka teach the ceramic-circuit composite structure of claim 6, wherein the ceramic-circuit composite structure further includes a plasma control mesh or plasma control circuit buried in the ceramic plate and lying above the static electricity circuit (refer to Ootsuka [0111]).
Regarding claim 11, Muramatsu and Ootsuka teach the ceramic-circuit composite structure of claim 6, wherein the material of the ceramic plate is selected from a group composed of a composition of aluminum nitride/yttrium oxide/carbon, a composition of aluminum oxide/magnesium oxide, silicon nitride, silicon carbide, resin, a semiconductor material, and an insulating material (refer to Muramatsu [0030]).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu and Ootsuka as applied to claim 6 above, and further in view of Parkhe et al. U.S. Patent Application 2013/0319854 (hereinafter “Parkhe”).
Regarding claim 9, Muramatsu and Ootsuka teach the ceramic-circuit composite structure of claim 6, however they do not teach wherein the ceramic-circuit composite structure further includes a hollow ceramic tube provided between the ceramic plate and the power supply module, and a pair of metal electrodes are provided in the hollow ceramic tube and are electrically connected to the curved-surface circuit, the static electricity circuit, the plasma control mesh or plasma control circuit, and the power supply module. However Parkhe teaches wherein the ceramic-circuit composite structure further includes a hollow ceramic tube (i.e. tube in the figure below)(fig.2) provided between the ceramic plate and the power supply module (implicit), and a pair of metal electrodes are provided in the hollow ceramic tube and are electrically connected to the curved-surface circuit, the static electricity circuit, the plasma control mesh or plasma control circuit, and the power supply module (refer to [0022]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Muramatsu and Ootsuka to include the connection structure of Parkhe to provide the advantage of using a common type of support structure to make connections between power supplies and embedded circuits.
    PNG
    media_image1.png
    468
    486
    media_image1.png
    Greyscale

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu and Satoh as applied to claim 12 above, and further in view of Arancio et al. U.S. Patent Application 2014/0048751 (hereinafter “Arancio”).
Regarding claim 13, Muramatsu and Satoh teach the ceramic-circuit composite structure of claim 12, however they do not teach wherein the metal material is a combination of molybdenum, tungsten, nickel, titanium, and carbon. However Arancio teaches wherein the metal material is a combination of molybdenum, tungsten, nickel, titanium, and carbon (Refer to [0028]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Muramatsu and Satoh to include the metal material of Arancio to provide the advantage of improving the properties of the conductor (refer to Arancio [0028]).
Claims 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu as applied to claim 1 above, and further in view of Nakamura et al. U.S. Patent No. 6,316,116 (hereinafter “Nakamura”).
Regarding claim 14, Muramatsu teaches a method for making the ceramic-circuit composite structure of claim 1 (refer to [0041]) as follows: in step (a), a green body composed of ceramic particles is provided (refer to [0017]), and the green body is molded (refer to [0017]) into a curved-surface green body (refer to [0020]); in step (b), at least one curved-surface circuit is prepared on one side of the green body by printing, by jet printing, by electronic printing, or by making use of a ready-made circuit (refer to [0004]); and in step (d), the unsintered ceramic plate is subjected to debinding and sintering (refer to [0004]), to produce the ceramic-circuit composite structure (refer to [0004]), wherein the sintering is atmospheric-pressure sintering, high-pressure sintering, or hydraulic-pressure sintering (refer to [0018]), however Muramatsu does not teach wherein the green body is molded by a high-pressure curved surface mold or is processed into a curved-surface green body after being formed by high-pressure molding; in step (c), the green body is subjected to high-pressure molding to produce an 
Regarding claim 17, Muramatsu teaches a method for making the ceramic-circuit composite structure (refer to [0041]) of claim 1, wherein the method includes the steps of: (a) providing a green body that is composed of ceramic particles (refer to [0017]); (b) preparing at least one curved-surface circuit on one side of the green body by printing, by jet printing, by electronic printing, or by making use of a ready-made circuit (refer to [0004]); and (d) debinding and sintering the unsintered ceramic plate to produce the ceramic-circuit composite structure (refer to [0004]), wherein the sintering may be atmospheric-pressure sintering, high-pressure sintering, or hydraulic-pressure sintering (refer to [0018]), however Muramatsu does not teach wherein the green body is shaped by tape casting; (c) subjecting the green body to lamination through tape casting, followed by cold isostatic pressing or hydraulic pressing to produce an unsintered ceramic plate; and then grinding the unsintered ceramic plate to produce the ceramic-circuit composite structure. However Nakamura teaches wherein the green body is shaped by tape casting (refer to col. 8 lines 47-55); (c) subjecting the green body to lamination through tape casting (refer to col. 8 lines 47-55), followed by cold isostatic pressing or hydraulic pressing to produce an unsintered ceramic plate (refer to col. 8 lines 47-55); and then grinding the unsintered ceramic plate to produce the ceramic-circuit composite structure (col. 7 lines 37-45). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to .
Claims 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu and Nakamura as applied to claims 14 or 17 above, and further in view of Satoh.
Regarding claim 15, Muramatsu and Nakamura teach the method of claim 14, however they do not teach wherein the step (b) further includes providing a plasma control mesh or plasma control circuit above the at least one curved-surface circuit. However Satoh teaches wherein the step (b) further includes providing a plasma control mesh or plasma control circuit above the at least one curved-surface circuit (i.e. mesh and flat metal element 27)(fig.2)(refer also to [0034]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Muramatsu and Nakamura to include the plasma control of Satoh to provide the advantage of allowing a plasma to be created between the showerhead electrode and the plasma control mesh in order to etch the substrate.
Regarding claim 18, Muramatsu and Nakamura teach the method of claim 17, however they do not teach wherein the step (b) further includes providing a plasma control mesh or plasma control circuit above the at least one curved-surface circuit. However Satoh teaches wherein the step (b) further includes providing a plasma control mesh or plasma control circuit above the at least one curved-surface circuit (i.e. mesh and flat metal element 27)(fig.2)(refer also to [0034]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Muramatsu and Nakamura to include the plasma control of Satoh to provide the advantage of allowing a plasma to be created between the showerhead electrode and the plasma control mesh in order to etch the substrate.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu and Nakamura as applied to claim 14 above, and further in view of Alayavalli et al. U.S. Patent Application 2018/0082866 (hereinafter “Alayavalli”).
Regarding claim 16, Muramatsu and Nakamura teach the method of claim 14, however they do not teach wherein the method further includes step (e), in which a hollow ceramic tube is adhesively bonded to the ceramic-circuit composite structure and then a pair of metal electrodes are disposed in the hollow ceramic tube and joined to the ceramic-circuit composite structure by co-firing. However Alayavalli teaches wherein the method further includes step (e), in which a hollow ceramic tube is adhesively bonded to the ceramic-circuit composite structure and then a pair of metal electrodes are disposed in the hollow ceramic tube and joined to the ceramic-circuit composite structure by co-firing (refer to [0044]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Muramatsu and Nakamura to include the steps of Alayavalli to provide the advantage of using conventional methods to manufacture an electrostatic chuck.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/Primary Examiner, Art Unit 2839